Citation Nr: 0513066	
Decision Date: 05/13/05    Archive Date: 05/25/05	

DOCKET NO.  95-02 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of an injury 
to the cervical spine, claimed as the result of treatment at 
a VA Medical Center in 1983.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

This case was previously before the Board in March 2001 and 
March 2004, on which occasions it was remanded for additional 
development.  The case is now, once more before the Board for 
appellate review.


FINDING OF FACT

The veteran suffered no additional disability, including 
injury to the cervical spine, as the result of 
hospitalization, or medical or surgical treatment by VA 
personnel during a period of hospitalization at the 
Canandaigua, New York, VA Medical Center in 1983.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of injury to the 
cervical spine are not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  Therefore, the AOJ could not have complied 
with the timing requirement, as the statute had not yet been 
enacted.  In Pelegrini, the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that, in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and the 
proper subsequent VA process.  See Pelegrini, supra.

In the present case, in correspondence of April 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to advise VA of or submit any additional 
evidence that he wished to have considered.

The veteran and his representative were also provided with a 
Statement of the Case, and various Supplemental Statements of 
the Case.  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claim, and the 
requirement to submit evidence establishing additional 
disability of the cervical spine attributable to treatment by 
VA medical personnel.  By way of these documents, the veteran 
and his representative were also specifically informed of the 
cumulative evidence previously provided to the VA, or 
obtained by the VA on the veteran's behalf.  In point of 
fact, all of the aforementioned correspondence informed the 
veteran of the evidence that he was responsible for 
submitting, and what evidence he should obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in April 2004 was provided by the 
AOJ prior to the final transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and a Supplemental Statement of the 
Case was provided to the appellant.  In the case at hand, the 
claimant has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Accordingly, to decide the appeal would not 
be prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA medical records and examination reports.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).


Factual Background

A VA record of hospitalization covering the period from early 
August 1983 to late June 1984 reveals that the veteran was 
hospitalized at that time as a committed transfer from a 
local psychiatric center.  At the time of admission, it was 
noted that the veteran had been committed following a fall or 
jump from a roof, which was interpreted by staff at the local 
psychiatric center as an attempted suicide.  However, 
according to the veteran, he had simply climbed out of the 
window onto the roof in order to get out of an occupational 
therapy class which he disliked.  At that time, the veteran 
apparently slipped on the icy roof.  In any case, as a result 
of his fall, the veteran fractured a hip, and was sent to the 
VA medical facility for long term care.

Medical findings during the course of the veteran's 
hospitalization were essentially benign, with a normal chest 
X-ray, EKG, EEG, and physical examination.  A neurological 
examination was likewise within normal limits.  The pertinent 
diagnoses noted at the time of discharge were 
undifferentiated schizophrenic disorder, chronic 
exacerbation; and status post separation of the left pubis 
symphysis.

At the time of a period of VA hospitalization in September 
1987, it was noted that the veteran had been admitted 
following a physical altercation with the superintendent of 
the group home where he had been living.  On physical 
examination at the time of admission, the veteran's head and 
neck were unremarkable.  The pertinent diagnoses noted were 
bipolar affective disorder; and megaloblastic anemia.

On VA psychiatric examination in September 2002, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  When questioned, the veteran stated that, in 1983, 
while hospitalized at the Canandaigua VA Medical Center, he 
was in a washroom, applying some water to his hair.  
According to the veteran, at that time, a hospital aide came 
by and forcibly placed his arms around the veteran's chest, 
jerking him away from the sink.  When questioned, the veteran 
stated that the aide had done this because he thought the 
veteran had been drinking water, which he (i.e., the veteran) 
had been instructed not to do.  At the time of the 
aforementioned incident, the veteran mentioned no cervical 
injury.  Nor was there any comment on examination of the 
veteran's neck performed at that time.  According to the 
veteran, a few months later, he noticed a "clicking" sound in 
his neck.  When questioned, the veteran stated that, at that 
time, he was seen by a private physician, and an X-ray was 
taken.  That physician, according to the veteran, called him 
on the phone, informed him that he had "a displaced disc," 
and advised him to treat himself with a neck collar, which 
the veteran did for several months.  According to the 
veteran, the physician involved eventually moved out of town, 
with the result that the veteran underwent no further 
examination or treatment for his neck problems.

Currently, the veteran did not complain of pain in his neck.  
Rather, he occasionally noticed a "clicking" sound when he 
moved his neck.  The veteran denied any weakness in his neck, 
though it was occasionally stiff, with increased fatigability 
and lack of endurance.  Currently, the veteran was receiving 
no treatment for his neck.  When asked whether he experienced 
flareups of his neck condition, the veteran denied any such 
problem.  The veteran was similarly unable to inform the 
examiner as to how his neck problems affected his daily 
activities; indicating instead that he had "learned to live 
with it."

At the time examination, the examiner was unable to relate 
any history or direct injury to the veteran's neck other than 
that referred to in the aforementioned incident while 
standing over a sink at the Canandaigua VA.  Apparently, the 
veteran had been "pulled back" in the area of his chest.  
When questioned, the veteran stated that he did not recall 
any history of direct trauma to his neck, nor was there any 
recollection of a fall.

On physical examination, range of motion measurements of the 
veteran's neck showed flexion to 30 degrees, with backward 
extension to 30 degrees, lateral flexion to 35 degrees, and 
rotation to 45 degrees.  In the opinion of the examiner, 
based on the history provided by the veteran, there was no 
historical evidence that whatever neck problems the veteran 
was experiencing were at least as likely as not the result of 
the situation which occurred at the Canandaigua VA Medical 
Center.  Noted at the time of examination was that 
radiographic studies had been scheduled for October 2002.  
However, the veteran did not appear for his appointment.  
When contacted by telephone later in the day, the veteran 
refused to report for his X-ray studies.  Under the 
circumstances, no diagnosis could be given for the veteran's 
claimed cervical spine disability.

In an undated addendum to the aforementioned VA examination, 
the examiner offered his opinion that it was "not at least as 
likely as not" the case that any current cervical spine 
disorder was due to a reported injury to the veteran's 
cervical spine at the time of treatment at the Canandaigua VA 
Medical Center.  According to the examiner, this was based on 
a review of the veteran's claims folder, and his examination 
of the veteran.  As previously noted, the veteran complained 
only of a "clicking" in his neck.  He denied pain, and 
likewise denied flareups.  Moreover, the veteran was unable 
to state how his neck condition affected his daily 
activities.  The veteran did not recall any direct trauma to 
his neck, nor was there any history of a fall.  Apparently, 
the veteran did not notice the "clicking" in his neck for a 
number of months following the alleged incident.

In the opinion of the examiner, the veteran was a poor 
historian, and generally unable to give direct and specific 
answers to the questions asked.  His refusal to undergo 
radiographic studies left no way to determine the specific 
pathology responsible for his complaint.

In a statement of July 2003, the VA examiner who had 
conducted the September 2002 examination wrote that he had 
reviewed the veteran's claims folder and all of his medical 
records.  Based on that review, it was his opinion that there 
was no cervical spine condition secondary to any event which 
had occurred while the veteran was in the military.

Analysis

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for the residuals of 
an injury to his cervical spine, claimed to be the result of 
an assault by a hospital aide at the VA Medical Center in 
Canandaigua, New York, in 1983.

In that regard, the Board notes that, in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the United States Court of 
Appeals for Veterans Claims (Court) invalidated 38 C.F.R. § 
3.358(c)(3), a portion of the regulation utilized in deciding 
claims under 38 U.S.C.A. § 1151.  The Gardner decision was 
subsequently affirmed by the United States Court of Appeals 
for the Federal Circuit in Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993).  That decision was likewise appealed, and 
in December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower Courts' decisions in Brown v. 
Gardner, 115 S. Ct. 552 (1994).  Thereafter, the Secretary of 
the Department of Veterans Affairs sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the Supreme Court's 
decision.  The requested opinion was received from the 
Department of Justice's Office of Legal Counsel on January 
20, 1995.  On March 16, 1995, amended VA regulations were 
published to conform with the Supreme Court's decision.  
Those regulations were subsequently revised and, on October 
1, 1997, there became effective new regulations governing the 
adjudication of claims for benefits under 38 U.S.C.A. § 1151.  
However, on January 8, 1999, those "new" regulations were 
rescinded.

Notwithstanding the aforementioned rescissions, it has been 
determined that all claims for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 filed before October 1, 1997 
(as in this case) must be adjudicated under the provisions of 
§ 1151 as they existed prior to that date.  VAOPGCPREC 40-97 
(Dec. 31, 1997).  Accordingly, the Board will proceed with 
adjudication of the veteran's claim for § 1151 benefits on 
that basis.

In that regard, the Board notes that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, or medical or surgical treatment 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if disability, aggravation, or death are 
service connected.  The Supreme Court has found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection between the claimed injury and any alleged 
or resulting disability.

In addition, 38 C.F.R. § 3.358(c)(1) provides that:  "[i]t 
will be necessary to show that the additional disability is 
actually the result of such disease or injury, or an 
aggravation of an existing disease or injury, and not merely 
coincidental therewith."  Further, 38 C.F.R. § 3.358(b)(2) 
provides that "[c]ompensation will not be 
payable ... for the continuance or natural progress of disease 
or injury."  Likewise, 38 C.F.R. § 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative."  "Necessary consequences" are those which 
are certain to result from, or intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358 (1996).

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injury for which VA hospitalization or medical or 
surgical treatment was authorized or (4) is a certain or near 
certain result of VA authorization or medical or surgical 
treatment.  Where a causal connection exists, there is no 
willful misconduct, and the additional disability does not 
fall into one of the above-listed exceptions, the additional 
disability will be compensated as if service connected.  

In the present case, a review of the record fails to disclose 
any evidence that, as a result of treatment and/or claimed 
abuse at the hands of VA medical personnel, the veteran 
incurred any disability of the cervical spine.  In point of 
fact, at the time of the period of VA hospitalization in 
question, there is no indication that the veteran suffered 
any injury whatsoever to his cervical spine.  During a period 
of subsequent VA hospitalization in September 1987, the 
veteran's head and neck were within normal limits, and no 
pertinent diagnosis was noted.  Moreover, following a VA 
medical examination in 2002, there was no historical evidence 
that the veteran's claimed injury to the cervical spine was 
at least as likely as not the result of any incident at the 
Canandaigua VA Medical Center.  Significantly, at the time of 
that examination, the veteran refused to report for 
radiographic studies, with the result that no diagnosis could 
be rendered regarding his cervical spine complaint.

The Board observes that, in an addendum to the aforementioned 
examination, a VA physician offered his opinion that it was 
"not as least as likely as not" that any current cervical 
spine disorder experienced by the veteran was the result of 
an injury during the course of treatment at the Canandaigua 
VA Medical Center.  In point of fact, at present, it does not 
appear that the veteran suffers from any chronic, clinically-
identifiable disability of the cervical spine.  Under the 
circumstances, and absent any evidence of additional cervical 
spine disability attributable to VA treatment, the veteran's 
claim for 38 U.S.C.A. § 1151 benefits must be denied.


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of an injury to the 
cervical spine, claimed as the result of treatment at the 
Canandaigua, New York, VA Medical Center in 1983, are denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


